DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various microphone devices thereon, for example US 2003/0094047.  However, the prior art of record fails to show claim 1, a microphone comprising a perforated rigid membrane and a flexible membrane placed at a distance from the perforated rigid membrane so as to form an enclosure between the perforated rigid membrane and the flexible membrane, the flexible membrane being configured to being displaced by a sound vibration of air outside of the microphone via the perforated rigid membrane, said microphone comprises a metal oxide component mounted in the enclosure for measuring a quantity of gas, wherein the metal oxide component is sensitive to said at least one gas being measured, and wherein the metal oxide component forms the flexible membrane of the microphone; claim 7, an electronic device comprising a microphone for measuring noises and sounds and; for measuring at least one gas in the air outside of the electronic device said microphone comprising a perforated rigid membrane and a flexible membrane placed at a -2-Appln No. 16/475,499Amdt date January 10, 2022Response to OA of Sept. 15, 2021distance from the perforated rigid membrane so as to form an enclosure 


The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699